Title: To Thomas Jefferson from Jean Baptiste Ternant, 13 June 1792
From: Ternant, Jean Baptiste
To: Jefferson, Thomas


Philadelphia, 13 June 1792. In sending the attached extract of a dispatch he has just received, he is happy to transmit on the King’s behalf the expression of sentiments he had anticipated and which he asks TJ to convey to the President. He also encloses a copy of one of the French laws of appurtenances, which he has been directed to communicate, and asks TJ to inform the President of it.
